DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-10, 20-22, 24-30 (reading on single-height standard cells) in the reply filed on 11/17/22 is acknowledged.
Furthermore, claims 7-10, 22 & 30, which refer to a filler cell are also withdrawn from consideration.  The only filler cells that Applicant discloses in his Specification appear to be multi-height standard cells.  For example, in paragraph 118, Applicant states “multi-height standard cell CELL X is a filler cell”.   Furthermore, the only drawings which Applicant provides (the ones that he elected for prosecution), teach use of multi-height filler cells.  For example, Applicant’s Specification first mention of filler cell, associated with a drawing has to do with FIG. 17, and describes a multi-height filler cell.   Similarly, FIG. 18 (the only other drawing mentioning filler cells), also talks of multi-height filler cells.  Also, claims 10 & 30 recites a single source/drain contact that crosses 4 different active regions (hence, multi-height cell).  Hence, claims related to filler cells are withdrawn from prosecution.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 20-21, 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2021/0057281) by Liaw et al (“Liaw”).
Regarding claim 1, Liaw discloses in FIGs. 1-3 & 4J and related text, e.g., an integrated circuit (FIG. 1; shows part of entire integrated circuit; it is SRAM array and related logic) comprising: 
a first standard cell (FIG. 1, 10; FIG. 3, 10_2) comprising: 
a first p-type transistor (FIG. 3, PU-2/IS-2/IS-1/PU-1 all read on “p-type”); 
a first n-type transistor (FIG. 3, PD-2/PG-2/PG1/PD-1 all read on “n-type”; 
a first gate stack (the gate that has PD-2, PU-2, etc.) that extends in a second direction (X1-X) to intersect a first active region (NW1) and a second active region (PW1/PW2) that extends in a first direction (Y); 
at least two first extended source/drain contacts (161d/e type contacts directly to the right of the cited gate stack; also see FIG. 4J; 161d/e are the big contacts shown) that extend in the second direction on a first side of the first gate stack; 
a first normal source/drain contact (161b type contact directly to the left of the cited gate stack; also see FIG. 4J; 161a/b/c are the small contacts shown) that extends in the second direction on a second side of the first gate stack that is opposite the first side; 
a first gate via (see pars. 36/37; various vias are not shown, but can be used if desired; first sentence of par. 36 says so) that is connected to the first gate stack; and 
a first source/drain via (see pars. 36/37; various vias are not shown, but can be used if desired; first sentence of par. 36 says so) that is connected to the first normal source/drain contact; 
a second standard cell (FIG. 3, 10_1) that is adjacent the first standard cell in the first direction and comprises: 
a second p-type transistor (same as above); 
a second n-type transistor (same as above); 
a second gate stack (PG-2/IS-2/etc. containing gate) that extends in the second direction to intersect the first active region and the second active region (same as above); and 
a second gate via that is connected to the second gate stack (same as above); 
an input wiring of the first standard cell that extends in the first direction and is connected to the first gate via (BL/BLB wiring qualifies as both input and output wiring; see FIG. 2B, for direction in which it runs; as far as “via” connections, see par. 36, first sentence; Liaw basically says “do it if you want to”; note that both BL and BLB connect to gates, after passing through PG-1/PG-2); and 
an output wiring of the first standard cell that extends in the first direction and is at a same level as the input wiring to connect the first source/drain via and the second gate via (the other one of BL/BLB wiring qualifies as both input and output wiring; see FIG. 2B, for direction in which it runs; as far as “via” connections, see par. 36, first sentence; Liaw basically says “do it if you want to”; note that both BL and BLB connect to gates, after passing through PG-1/PG-2),
wherein the first p-type transistor and the second p-type transistor are on the first active region, wherein the first n-type transistor and the second n-type transistor are on the second active region (see definitions for the regions and transistors above).

Liaw does not explicitly state that the various claimed vias are necessarily present in the default device of FIG. 3.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Liaw with various vias as claims require, since Liaw explicitly states in par. 36 that “Various contacts and their corresponding interconnect vias may be employed to electrically connect components in each SRAM cells 10_1 through 10_4” and then goes on in pars. 36-37 give examples of vias that can be present (just example; the list is not exhaustive, obviously; Liaw uses the phrase “may be” for each example he gives; hence, use of additional vias is up to designer as they see fit, in order to connect the electric signals to higher metals, since this is the function of vias).

Regarding claim 2, Liaw discloses in FIGs. 1-3 & 4J and related text, e.g., wherein the first standard cell (FIG. 3, 10_2) further comprises: 
a third gate stack (PG-2/IS-2/etc. containing gate) that extends in the second direction to intersect the first active region and the second active region and is spaced apart from the first gate stack (as defined in claim 1); 
a third extended source/drain contact (161h) that extends in the second direction on a first side of the third gate stack; and 
a third gate via that is connected to the third gate stack (vias are explained in claim 1), 
wherein the first normal source/drain contact (161b of claim 1) extends in the second direction between the second side of the first gate stack and a second side of the third gate stack that is opposite the first side of the third gate stack (first of all, the cited 161b; hence, it is between the second side of one gate stack and second side of another gate stack; since it is between, therefore it has “extent” in that direction; thus meeting limitations), and wherein the input wiring of the first standard cell is connected to the first gate via and the third gate via (this requires input to be connected to two gates; please note that both BL/BLB are connected to 2 gates each; see FIG. 2B).
Regarding claim 3, Liaw discloses in FIGs. 1-3 & 4J and related text, e.g., wherein the second standard cell further comprises: 
a second normal source/drain contact that extends in the second direction to intersect the first active region and the second active region and is on a side of the second gate via; and a second source/drain via that is connected to the second normal source/drain contact (all same/similar to what was explained in claims 1 and 2; multiple “normal source/drain contacts” are shown).
Regarding claim 4, Liaw discloses in FIGs. 1-3 & 4J and related text, e.g., wherein the first standard cell further comprises:
 at least two third source/drain vias that extend in the first direction and overlap the at least two first extended source/drain contacts in a third direction (third direction is up, “Z”; see FIG. 4J; shown contacts are not showing connections; hence, they would benefit from vias; regarding vias themselves, see par. 36 and rejection of claim 1), respectively; and 
a first power wiring and a second power wiring that overlap the third source/drain vias in the third direction, are connected to the third source/drain vias, and extend in the first direction (see pars. 36 & 37 for description of VDD / VSS and related vias; Liaw teaches that such vias may be present, in cited paragraphs; as far as direction of wiring; see FIG. 2B; it shows VDD/VSS running “up and down”; hence, “first direction”).
Regarding claim 5, Liaw discloses in FIGs. 1-3 & 4J and related text, e.g., substantially the entirety of claimed subject matter, but does not explicitly state “wherein in the first standard cell, the first power wiring, the second power wiring, the input wiring, and the output wiring are at a same level in the third direction”.

To elaborate briefly on the above, the above features are likely to be inherent.  Explanation below.

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Liaw with “wherein in the first standard cell, the first power wiring, the second power wiring, the input wiring, and the output wiring are at a same level in the third direction”, in order to get from relatively high-level metals down to the transistor’s gate/source/drain; hence, as one goes from higher level to low level, one has to pass through the same level for all wirings; hence, resulting in having at least some wiring “at a same level in the third direction” as claim requires.

Regarding claim 20, Liaw discloses in FIGs. 1-3 & 4J and related text, e.g., an integrated circuit comprising a plurality of standard cells that are adjacent to each other and a first connection wiring (see rejections above), wherein each of the standard cells comprises: 
at least two active regions that extend in a first direction (see rejections above); 
an active region separation layer (various 109’s) that extends in the first direction and is between the at least two active regions; 
a gate stack that extends in a second direction to intersect the at least two active regions and the active region separation layer (see rejections above); 
a gate via that is stacked on the gate stack in a third direction and is connected to the gate stack (see rejections above); 
an extended source/drain contact that extends in the second direction on a first side of the gate stack (see rejections above); 
a normal source/drain contact that extends in the second direction on a second side of the gate stack opposite the first side (see rejections above); 
a plurality of extended source/drain vias that are stacked on the extended source/drain contact in the third direction and are connected to the extended source/drain contact (see rejections above); and 
a normal source/drain via that is stacked on the normal source/drain contact in the third direction and is connected to the normal source/drain contact (see rejections above), 
wherein the normal source/drain contact comprises an output terminal of each standard cell, and wherein the first connection wiring extends in the first direction (see rejections above), is connected to the normal source/drain via of a first standard cell, and is further connected to the gate via of a second adjacent standard cell (BL/BLB is shared by all cells in a row; see FIG. 1 and FIG. 2B; hence, BL/BLB will be connected to their gates in each cell in an array’s column).
Regarding claim 21, Liaw discloses in FIGs. 1-3 & 4J and related text, e.g., wherein each of the standard cells further comprises at least two power wirings on the active region separation layer, and wherein the power wirings and the first connection wiring are at a same level in the third direction (see rejections above; regarding “power wirings on the active”; “on” is interpreted as “above”).

Regarding claim 24, Liaw discloses in FIGs. 1-3 & 4J and related text, e.g., an integrated circuit comprising (see rejections above): 
a first standard cell comprising (see rejections above): 
a first p-type transistor (see rejections above); 
a first n-type transistor (see rejections above); 
a first gate stack that extends in a second direction to intersect a first active region and a second active region that extends in a first direction (see rejections above); 
a first source/drain contact that extends in the second direction on the first active region and on a first side of the first gate stack (see rejections above); 
a second source/drain contact that extends in the second direction on the second active region and on the first side of the first gate stack (see rejections above); 
a third source/drain contact extending in the second direction on the first and second active regions and a second side of the first gate stack that is opposite the first side (see rejections above); 
a first gate via that is electrically connected to the first gate stack (see rejections above);
and a first source/drain via that is electrically connected to the third source/drain contact (see rejections above); 
a second standard cell that is adjacent the first standard cell in the first direction and comprises (see rejections above): 
a second p-type transistor (see rejections above); 
a second n-type transistor (see rejections above); 
a second gate stack that extends in the second direction to intersect the first active region and the second active region (see rejections above); and 
a second gate via that is electrically connected to the second gate stack (see rejections above); 
an input wiring of the first standard cell that extends in the first direction and is electrically connected to the first gate via (see rejections above); and 
an intermediate wiring (connection of IS-1 to PG-1 for example) that extends in the first direction (it is a 3D object; hence, it has extent in all dimensions, including first), is at a same level as the input wiring (same level, has been addressed in rejections above; hence, these limitations are at very least obvious, as a matter of obvious design choice: one needs to connect two objects; can do it on low level, can do it on high level, choose one as desired by designer), and 
electrically connects the first source/drain via and the second gate via (see rejections above), 
wherein the first p-type transistor and the second p-type transistor are on the first active region, and wherein the first n-type transistor and the second n-type transistor are on the second active region (see rejections above).
Regarding claim 25, Liaw discloses in FIGs. 1-3 & 4J and related text, e.g., wherein the first standard cell further comprises: 
a third gate stack that extends in the second direction to intersect the first active region and the second active region and is spaced apart from the first gate stack (see rejections above); 
a fourth source/drain contact extending in the second direction on either the first active region or the second active region and on a first side of the third gate stack (see rejections above); and 
a third gate via that is electrically connected to the third gate stack, wherein the third source/drain contact extends in the second direction between the second side of the first gate stack and a second side of the third gate stack that is opposite the first side of the third gate stack (see rejections above), and 
wherein the input wiring of the first standard cell is electrically connected to the first gate via and the third gate via (see rejections above).
Regarding claim 26, Liaw discloses in FIGs. 1-3 & 4J and related text, e.g., wherein the second standard cell further comprises: 
a fifth source/drain contact that extends in the second direction to intersect the first active region and the second active region and is on a side of the second gate via (see rejections above); and 
a second source/drain via that is electrically connected to the fifth source/drain contact (see rejections above).
Regarding claim 27, Liaw discloses in FIGs. 1-3 & 4J and related text, e.g., wherein an active region separation layer extending in the first direction between the first active region and the second active region, wherein the input wiring is on the active region separation layer (see rejections above).
Regarding claim 28, Liaw discloses in FIGs. 1-3 & 4J and related text, e.g., wherein the first standard cell further comprises: 
at least two third source/drain vias that extend in the first direction and overlap the first and second source/drain contacts in a third direction, respectively (see rejections above); and 
a first power wiring and a second power wiring that overlap the third source/drain vias in the third direction (see rejections above), are electrically connected to the third source/drain vias, and extend in the first direction (see rejections above).
Regarding claim 29, Liaw discloses in FIGs. 1-3 & 4J and related text, e.g., wherein in the first standard cell, the first power wiring, the second power wiring, the input wiring, and the intermediate wiring are at a same level in the third direction (see rejections above).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over (US-2021/0098466) by Liaw et al (“Liaw”) in view of (US-2021/0057281) by Liaw et al (“Liaw2”).
Regarding claim 6, Liaw discloses in cited figures and related text, e.g., substantially the entire claim structure, as recited in above claims, except wherein the first active region and the second active region comprise nanosheets, and the first gate stack and the second gate stack surround the nanosheets.
Liaw2 discloses in FIGs. 5-11 and related text, e.g., wherein the first active region and the second active region comprise nanosheets (see nanosheet in FIG. 11A, 310’s; see actives in FIG. 10; both PW and NW are shown), and the first gate stack and the second gate stack (unmarked; various 220’s in FIG. 5; at least 2 are shown in FIG. 10) surround the nanosheets (see how 310’s are surrounded by the gate in FIG. 11A)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Liaw with “wherein the first active region and the second active region comprise nanosheets, and the first gate stack and the second gate stack surround the nanosheets” as taught by Liaw2, in order to improve the performance of the device (see pars. 37-38; Liaw explicitly teaches that GAA FETs are better performing for many reasons than the standard FINFET; please note that the inventor is the same in both inventions; the primary reference is FINFET; the secondary is GAA FET with nanosheets; hence, meeting limitations).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
12/17/22

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894